Citation Nr: 1626374	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-35 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to March 2, 2015.  

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance or on being housebound.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970, and had active duty for training (ACDUTRA) with the Army National Guard from June 11, 1976 to June 26, 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2011 rating decisions by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a March 2015 video conference hearing.  

These matters were previously before the Board in October 2014, March 2015, and November 2015, when, in part, they were remanded for additional development.  Notably, the March 2015 Board decision granted entitlement to TDIU on a schedular basis, effective March 2, 2015.  The issue has been characterized to reflect that the Veteran is seeking entitlement to TDIU prior to March 2, 2015, on an extraschedular basis.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  Prior to March 2, 2015, the Veteran's service-connected disabilities do not preclude substantially gainful employment.  

2.  The Veteran's service-connected disabilities have not resulted in the Veteran being blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or require the regular aid and attendance of another person; or rendered the Veteran permanently housebound.  


CONCLUSIONS OF LAW

1.  Prior to March 2, 2015, the criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  

2.  The criteria for SMC based on the need for aid and attendance and/or housebound allowance are not met.  38 U.S.C.A. §§ 1114, 5107 (West 2015); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU Prior to March 2, 2015

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Prior to March 2, 2015, service connection is in effect for two 10 percent ratings for painful left and right inguinal hernia scars, a 10 percent rating for residuals of left and right inguinal hernias, and a 10 percent for the compensable neurologic component of the right inguinal hernia residuals, for a combined schedular rating of 30 percent.  To the extent has temporary ratings for periods of convalescence under 38 C.F.R. § 4.30 (i.e., September 6, 2007 through October 31, 2007, and September 11, 2008 through October 31, 2008), such periods are not considered herein. Consequently, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  He is only entitled to consideration of TDIU benefits on an extraschedular basis.  The Veteran contends that he is entitled to a TDIU rating prior to March 2, 2015 based on his service-connected disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  

The Veteran contends that he was last gainfully employed in 2005 as a bus mechanic for approximately 26 years.  See, e.g., January 2009 VA Form 21-8940.  His post-service work experience includes working as a bus mechanic and brick layer (for approximately 5 post-service).  See September 1975 VA Form 22-1990.  The evidence shows that his educational background includes 4 years of high school.  See January 2009 VA Form 21-8940; see also March 2015 video conference hearing.  

After a thorough review of the record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his performance of substantially gainful employment prior to March 2, 2015.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 77 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Board finds that it is significant that the Veteran was awarded Social Security Administration (SSA) disability benefits due to a nonservice-connected muscle/ligament disorder, and disorders of the back.  See January 2005 SSA Disability Determination and Transmittal form.  While SSA determinations as to employability are not binding on VA as SSA subscribes to different statutory and regulatory criteria, such evidence is nonetheless relevant as there is no evidence the Veteran stopped working due to his service-connected disabilities.  See Anderson v. Brown, 5 Vet. Ap. 347, 354 (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  Indeed, SSA records show that the Veteran stopped working primarily due to a left shoulder injury in April 2004.  See, e.g., June 2004 SSA record (noting the Veteran's report he was unable to return to work because of left shoulder pain); see also September 2004 SSA records (discussing returning the Veteran to work, but his report that his left arm was not strong enough to allow him to return to his normal duties).  In addition, a December 2004 SSA record opined that the Veteran's primary symptoms are cervical and left shoulder pain, and weakness of the left arm and left leg, and because of this, he is unable to perform the normal duties of his job as a mechanic.  

VA treatment records include a July 2007 report wherein the Veteran indicated he could not work because of his cerebral vascular accident (in 2004) and diabetes mellitus.  

A February 2009 VA digestive conditions examination reflects that the Veteran was able to perform sedentary jobs and those requiring light physical labor, but that his service-connected disabilities would preclude him from performing moderate to heavy manual labor.  

An August 2013 VA hernias/peripheral nerves examination reflects that there was no impact on the Veteran's ability to work as a result of his service-connected hernias or right groin pain.  

At the March 2, 2015 video conference hearing, the Veteran testified he was only able to lift 20 pounds, and that his service-connected disabilities prevented him from walking and barely being able to bend over at the waist.  In addition, he testified that getting out of a chair was difficult.  

In January 2016, the Director of Compensation and Pension Service found that the record does not show that the Veteran was unable to secure and follow a substantially gainful occupation prior to March 2, 2015, due to his service-connected disabilities.  After a review of the evidence of record, it was opined that the Veteran was not entitled to TDIU on an extraschedular basis prior to March 2, 2015.  

The Board does not dispute the Veteran experiences some occupational impairment due to his service-connected disabilities prior to March 2, 2015, and he is competent to report what effects he believes his disabilities have on his employment.  However, the Board finds these statements to be outweighed by the objective evidence of record.  At no point prior to March 2, 2015, have the Veteran's treatment records or a medical expert found that the Veteran was unemployable as a result of his service-connected disabilities alone.  The evidence shows that the lifting restriction after his work-related injury was originally due to his left shoulder, and not due to his service-connected disabilities.  See September 2004 SSA records.  The only medical opinions that address the occupational impairment caused by the Veteran's service-connected disabilities for the period prior to March 2, 2015, found that the Veteran was precluded from performing moderate to heavy manual labor, but that he was able to perform sedentary and light physical labor jobs.  See February 2009 VA examination; see also August 2013 VA examinations.  While the evidence suggests, and the Board finds it reasonable to expect that the Veteran would be unable to obtain sedentary employment at a desk job given his specific employment history and education level, there simply is insufficient evidence favorable to the claim to conclude the Veteran is incapable of obtaining and maintaining substantially gainful employment prior to March 2, 2015, if only his service-connected disabilities are considered.  Thus, the Board finds that the benefit sought on appeal must be denied.  

Special Monthly Compensation (SMC)

SMC is payable where a veteran suffers from service-connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

A veteran shall be considered to be in need of regular aid and attendance if he or she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric/contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See also 38 C.F.R. § 3.351(c).  

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  Pursuant to 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  

It is mandatory for VA to consider the enumerated factors within the regulation, and at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  In order for the Veteran to prevail in the claim, the evidence must show that it is a service-connected disability that has resulted in the need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000).  

The regulations also provide additional compensation on the basis of being housebound where a veteran has, in addition to a single, permanent service-connected disability rated 100 percent disabling, (1) additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The Veteran contends that he is entitled to SMC because he has difficulty attending to the basic needs of life.  See March 2015 video conference hearing; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Initially, the Board notes that the service-connected disabilities have not resulted in the Veteran being blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  He is not service-connected for any eye disability.  The April 2010 VA examination found noted the Veteran was not legally blind, and the January 2016 VA examination found the Veteran's best corrected vision was not 5/200 or worse in both eyes.  Moreover, while the Veteran has been hospitalized for medical procedures during the pendency of this case, the record does not reflect he is a patient in a nursing home because of mental or physical incapacity.  

The Board observes that the matter of whether the Veteran has demonstrated a factual need for regular aid and attendance has been the subject of multiple medical examinations and opinions.  On April 2010 VA examination, it was found that the Veteran was able to feed himself and prepare his own meals (as long as he is not having pain).  It was indicated he needed assistance in bathing and tending to other hygiene needs, noting he has difficulty getting in and out of the bathtub.  The examiner noted the Veteran did not require nursing home care or medication management.  It was indicated that aids such as canes, braces, crutches or the assistance of another person was required for locomotion.  The diagnoses were chronic neuropathic pain from inguinal hernia repair, diabetes, history of cerebral vascular accident, hypertension and hip pain.  To the extent the examiner did not indicate whether any limitations or inabilities were due to his service-connected disabilities alone, the Board finds this examination inadequate.  

On January 2016 VA examination, it was found that the Veteran was able to dress and undress himself without assistance, and able to perform daily hygiene tasks, including grooming, toileting, and bathing to keep himself ordinarily clean and presentable.  The Veteran reported he will use a walker when walking more than a quarter of a mile at a time, that he will use a cane when walking shorter distances than a quarter of a mile, and that he will typically not use a cane or walker when ambulating at home.  Notably, the Veteran indicated he resides in a single-family home by himself, and that he typically will go out to a restaurant for his meals.  There was no indication the Veteran required frequent need of adjustment of an orthopedic appliance which could not be done without aid.  The Veteran reported that he was able to feed himself.  It was noted the Veteran was able to perform all self-care skills, including attending to the wants of nature, and protect himself from the hazards incident to his daily environment.  Ultimately, the examiner found that the Veteran's service-connected disabilities alone do not render him so helpless as to be in the need of regular aid and attendance.  

The Board notes that the Veteran has testified that he needs assistance getting into his bathtub due to his service-connected disabilities.  While the Board finds the Veteran competent and credible as to needing assistance getting into his bathtub due to his service-connected disabilities, such shows difficulty attending to the wants of nature, not an inability to attend to the wants of nature, as required to show the need of the regular aid and attendance of another person.  

The Board notes that the January 2016 VA examination did not appear to consider the Veteran's service-connected posttraumatic stress disorder (PTSD) with alcohol abuse (in remission).  The Board does not find this to be prejudicial to the Veteran as the Veteran was afforded a VA examination in July 2015 regarding his PTSD.  On July 2015 VA examination, it was found that the Veteran did not report active or passive thoughts of death, self-harm, or suicide, and did not exhibit any evidence of gross impairment due to a formal thought, speech, or cognitive disorder.  In addition, the examiner found that the Veteran's psychiatric disorder was in the mild to moderate range, consistent with occasional decreases in work efficiency and intermittent periods of an inability to perform occupational tasks or important social tasks or roles.  Review of the examination report revealed no indication the Veteran's service-connected PTSD with alcohol abuse was severe enough to show the need of the regular aid and attendance of another person.  In support of this finding, the Veteran reported that he was able to attend to his basic self-care needs independently and having full responsibility for the basic requirements of retaining his living situation.  

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran requires the regular aid and attendance of another person.  

With respect to the issue of whether the Veteran is entitled to SMC at the housebound rate, the Veteran does not have a single disability evaluated as 100 percent disabling.  The current TDIU rating in effect is based on multiple service-connected disabilities.  See November 2015 Board decision.  Further, the record does not reflect he has been rendered permanently housebound by reason of his service-connected disabilities.  As detailed above, the record demonstrates that the Veteran typically goes out to a restaurant for his meals, and on July 2015 VA psychiatric examination, the Veteran reported assisting his girlfriend with transportation of her children.  In addition, on January 2016 VA examination, it was noted that the Veteran drove himself to the clinic for examination, after picking up and dropping off his daughter at work and having breakfast.  The evidence of record, including the January 2016 VA examination, found that the Veteran was not restricted to his home or immediate vicinity.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to SMC based on the need for regular aid and attendance or by reason of being housebound.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  Consequently, the benefit sought on appeal regarding this claim must be denied.  



ORDER

Entitlement to TDIU prior to March 2, 2015, is denied.  

SMC based on the need for regular aid and attendance or by reason of being housebound is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


